DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Response to Amendments
This office action is in response to the amendment filed 3/15/2021. Claims 26-28, 30-32, 35-41 and 43-45 were amended, claims 1-25 and 42 were cancelled, and new claim 46 was added. Therefore, claims 26-41 and 43-46 are currently pending.

Claim Objections
Claim 43 is objected to because of the following informalities:  
In claim 43, line 25 recites “the communication circuit” is suggested to be changed to --the communications circuit-- to provide consistency with line 10 of claim 43.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 37, 40-41 and 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31 recites the limitation “a mechanical dose counter configured to decrement based on movement of a mouthpiece cover over the inhaler” (claim 31, lines 2-3) which is not supported by the original disclosure and is therefore new matter, there is no mentioning of the term “mechanical dose counter” anywhere within the specification. Paragraph 0031 on page 8 of the specification discloses “dose counter 
Claim 31 recited the limitation “limitation “a mechanical dose counter configured to decrement based on movement of a mouthpiece cover over the inhaler” (claim 31, lines 2-3) which contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses in paragraph 0031 on page 8 of the specification “the inhalation device 100 may include a dose counter 111 that is configured to be initially set to a number of total doses of medication within the medication reservoir 110 and to decrease by one each time the mouthpiece cover 108 is moved from the closed positioned to the open position”, however, the specification fails to provide any details on how the dose counter interacts with the mouthpiece cover 108 in order to decrements the dose counter, is the dose counter an electronics dose counter or a mechanical dose counter, is there mechanical linkages that allows the mouthpiece cover to actuate a mechanical dose counter, or some form of sensor/electronics controller/buttons that allows an electronic dose counter configured to count a dose when the mouthpiece cover is moved to expose the mouthpiece. The original disclosure fails to described the claimed subject matter in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 37 recites the limitation “determining that a peak flow rate exceeds a predetermined threshold; generating an excessive inhalation event in response to the peak flow rate exceeding the predetermined threshold; and displaying a notification of the excessing inhalation event” (claim 37, lines 2-6) which is not supported by the original disclosure and is therefore new matter. The original specification fails to disclose the limitation, paragraph 0041 on page 12 discloses “if the determined airflow metric corresponds to an inhalation with an airflow rate above a particular threshold, the electronics module 120 may determine that there has been an excessive inhalation from the mouthpiece 106”, however, the paragraph and disclosure fail to disclose that it is the peak flow rate that exceeds a predetermined threshold. 
Claim 41 recites the limitation “decrementing a mechanical dose counter in response to a movement of a mouthpiece cover over the inhaler and updating an electronic dose counter in response to the mouthpiece cover opening event” (claim 41, lines 2-4) which is not supported by the original disclosure and is therefore new matter, there is no mentioning of the term “mechanical dose counter” and the combination of the mechanical dose counter and an electronic dose counter anywhere within the specification. Paragraph 0031 on page 8 of the specification discloses “dose counter 111”, however, the dose counter 111 could be an electronic dose counter or a mechanical counter and since the original disclosure fails to disclose a “mechanical dose counter”, the limitation contains new matter. 

Claim 43 recites the limitation “generate a good inhalation event when the peak flow rate is between a lower and upper threshold, and generate an excessive inhalation event when the peak flow rate is above the upper threshold, wherein the excessive inhalation event is indicative of the obstruction of the air vent of the inhaler” (claim 43, lines 30-33) which is not supported by the original disclosure and is therefore new matter. The original specification fails to disclose the limitation, paragraph 0041 on page 12 discloses “if the determined airflow metric corresponds to an inhalation with an airflow rate above a particular threshold, the electronics module 120 may determine that there has been an excessive inhalation from the mouthpiece 106”, however, the paragraph and disclosure fail to disclose that it is the peak flow rate that exceeds a predetermined threshold or is between a lower and upper threshold. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 35 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 35, the limitation “the inhalation device” (line 6) lacks proper antecedent basis. 
Regarding claim 45, the limitation “the inhalation device” (lines 2-3) lacks proper antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Gormack (WO2017/051389).
	
    PNG
    media_image1.png
    1087
    865
    media_image1.png
    Greyscale


However, Hadash teaches a pulmonary medication dosing device (see Figure 3: 50, PMDD) with a reservoir (52, canister) for storing medication. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Biswas’ inhaler with a reservoir, as taught by Hadash, so as to be able to supply medication to a patient.
The modified Biswas fails to disclose a mouthpiece cover, wherein the controller is configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause the communications circuit to transmit the mouthpiece cover opening event to an external device. 
However, Gormack teaches a mouthpiece cover (7, fig. 4), a mouthpiece (6, fig. 4), and a controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of the modified Biswas to have the mouthpiece cover and the controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device as taught by Gormack for the purpose of providing an adherence monitor that allows the inhaler and user/physician to recognize when a proper dosage was dispensed and when an improper dosage was dispensed (see paragraphs 0059-0065 and 0067 of Gormack). 
Furthermore, if there is any doubt that the different events being claimed are being communicated to the external device. Since Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing.  

	Regarding claim 27, the modified Biswas discloses the controller (Biswas: 10) is configured to generate a no inhalation error event in response to the pressure measurement data indicating that a flow rate in the flow pathway does not exceed the threshold, and cause the communication circuit to transmit the no inhalation error event to the external device (after the modification Gormack, if a user were to open the mouthpiece cover and inhales in such a way that the flow rate in the flow pathway does not exceed the threshold at S16 of Biswas, then the device would transmit a hold breath, which is considered as a no inhalation error event, furthermore, Biswas discloses wireless chipset transfers data from the device to a personal mobile device for viewing, analysis, and sharing, this data would include the different events and data/parameters; see paragraphs 0070-0071, Biswas discloses sending all data to an external device for viewing, analysis and sharing with caregivers). 
	Regarding claim 30, the modified Biswas discloses that the controller configured to start a measurement cycle in response to movement of the mouthpiece cover from the closed position to the open position, and generate the no inhalation error event in response to the pressure measurement data indicating that the flow rate in the flow pathway does not exceed the threshold during the measurement cycle, wherein the measurement cycle persists until the mouthpiece cover is moved from the open position 
	Regarding claim 32, the modified Biswas discloses the controller (Biswas: 10) is configured to determine one or more inhalation parameters based on the pressure measurement data (Biswas: controller receives raw data from the pressure sensor measurements, which includes inhalation parameters, and then converts sensor information into digital form for storage and interpretation; [0070], Biswas discloses in paragraph 0060 that pressure measurements are converted into flow rate), and cause the communications circuit to wirelessly transmit the inhalation parameters to the external device (wireless chipset transfers data from the device to a personal mobile device for viewing, analysis, and sharing, this data would include the different events and data/parameters; see paragraphs 0070-0071, Biswas discloses sending all data to an external device for viewing, analysis and sharing with caregivers).	
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Gormack (WO2017/051389) as applied to claim 26 above, and further in view of Samson (2016/0325058).
	Regarding claim 28, the modified Biswas has everything as claimed, including the pressure sensor being further configured to measure the change in pressure within the inhaler resulting from an exhalation into the mouthpiece (Biswas: pressure sensor quantify the airflow and volume through the inhaler body, which is representative of the inhalation and expiration; [0065], lines 15-18), and the controller being configured to generate an exhalation event in response to the pressure measure (controller receives raw data from the pressure sensor measurements, which would include data indicative of an exhalation, and then converts sensor information into digital form for storage and interpretation; see paragraph 0070, and further discloses in paragraphs 0064-0065 that the air flow rate is analyze for expiration). Biswas is silent to the received signals indicating a positive change in pressure that exceeds an exhalation threshold, and cause the communication circuit to transmit the exhalation event to the external device. 
However, Samson teaches an inhaler (10, fig. 1) that uses a pressure detecting unit (see pressure sensor in paragraphs 0031 and 0033) that measures changes in pressure and generate an exhalation event in response to the pressure measure data indicating a positive change in pressure exceeding a threshold indicates an exhalation (see paragraph 0065, wherein the exhalation event is the alert), and cause a communication circuit to transmit the exhalation event to the external device (see paragraph 0007 and paragraph 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the inhaler and controller of the . 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Gormack (WO2017/051389) as applied to claim 26 above, and further in view of Canvin (US 2018/0056018 A1).
	Regarding claim 29, the modified Biswas discloses a pressure sensor (Biswas: 8, pressure sensor), but is silent to the pressure sensor being a barometric pressure sensor. 
However, Canvin teaches an inhaler (see Figures 2A and 2B) with an electronics module (204) housed in a cap (206) that includes a sensor (222) that includes a barometric pressure sensor (sensor may include pressure sensors, such as a barometric pressure sensor; [0036], lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the modified Biswas’ pressure sensor with a barometric pressure sensor, as taught by Canvin, so as to provide an alternative method to measure the pressure within the inhaler.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Gormack (WO2017/051389) as applied to claim 26 above, and further in view of Zierenberg (2005/0247305) and Cline (2014/0053833).
Regarding claim 31, the modified Biswas discloses a successful dispensing of the medicament is based on movement of a mouthpiece cover over the inhaler (see paragraphs 0059-0064 and 0067 of Gormack), but fails to disclose a mechanical dose counter that is configured to decrement based on the movement of a mouthpiece cover over the inhaler.
However, Zierenberg teaches that a dose counter (monitoring device 20, see paragraphs 0013 and 0090), wherein a successful dispensing of the medicament is counted and displayed the numerical value (see paragraphs 0013 and 0090, Zierenberg discloses that the monitoring device 20 is able to count inhalation of the aerosol 40 detected by the receiving sensor 38 as an actual dispensing or successful actuation). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inhaler of the modified Biswas to use the event that indicate a successful actuation of the modified Biswas to be counted and displayed as taught by Zierenberg for the purpose of allowing the user to keep track of the amount of dose successfully actuated and administered.
The modified Biswas discloses a mechanical dose counter (the sensors 40 and 41 of Gormack and the tether 15 of Gormack and the display showing the counter after the modification with Zierenberg, since the tether and sensors 40-41 allows the covering and uncovering of the mouthpiece to be sensed in order to sense a successful 
The modified Biswas fails to disclose that the mechanical dose counter is configured to decrement. 
However, Cline teaches a counter having a display that after a successful dose, the display decrement (see paragraph 0072).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the counter of the modified Biswas to display successful dispensing events in a decrement manner as taught by Cline for the purpose of providing convenience to the user by allowing the user to see how many doses are left, so that the user would know when they should order a replacement.  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Gormack (WO2017/051389) as applied to claim 32 above, and further in view of Samson (US 2016/0325058).
Regarding claim 33, the modified Biswas has everything as claimed, including the inhalation parameters comprise an inhaled volume and an inhalation duration 
However, Samson teaches a drug delivery device (see Figure 1: 14, PMDD) and a computing device (22, computing device) to determine various inhalation parameters from a patient’s inhalation profiles (see [0066], lines 1-4), including a peak flow rate (can determine peak flow rate; [0073], line 3) and a time to peak flow rate (use prior inhalation flow profiles to determine time to peak flow rate; [0066], lines 4-6). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date modify the inhaler to utilize the inhalation parameters of modified Biswas to determine peak flow rate and a time to peak flow rate as the inhalation parameters, as taught by Samson, in order to monitor other inhalation parameters of the patient.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Gormack (WO2017/051389) as applied to claim 26 above, and further in view of Jones (US 20050161467 A1).
	Regarding claim 34, the modified Biswas has everything as claimed, but is silent to medication comprises (A) salbutamol sulfate, (B) fluticasone propionate, (C) fluticasone propionate and salmeterol, or (D) beclomethasone. 
However, Jones teaches an inhaler (see Figure 1) with medication that includes fluticasone propionate (see [0088], lines 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Biswas’ .
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Gormack (WO2017/051389) as applied to claim 26 above, and further in view of Alarcon (2015/0332379) and Davidson (2013/0276799).
Regarding claim 35, the modified Biswas has everything as claimed, including the inhaler (Biswas: 18) with a flow pathway (Biswas: air passage created in vent 3, cap 1, inhaler 18, and mouth setup; [0060], lines 10-12) and a mouthpiece (see annotated Biswas Figure 3 above, paragraph 0065). The modified Biswas is silent to a dosing chamber coupled to the flow pathway, wherein the dosing chamber is configured to deliver the dose of the medication to the flow pathway during the inhalation from the mouthpiece. 
However, Hadash teaches a pulmonary medication dosing device (see Figure 3: 50, PMDD) with a dosing chamber coupled to the flow pathway (72, dosing chamber), wherein the dosing chamber (72) is configured to deliver the dose of the medication to the flow pathway (72) during the inhalation from the mouthpiece (64, mouthpiece) (see Figure 3, medication remains in the dosing chamber until the user inhales, thus releasing the medication from the dosing chamber). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided Biswas’ inhaler with a dosing chamber, as taught by Hadash, in order to prevent wastage of medication, but fails to disclose a quick response (QR) code that comprises a communication passkey 
However, Alarcon teaches a RFID or bar code that comprises a communication passkey that is unique to the inhaler and enables wireless communication with an electronics module of the inhaler (see paragraph 0014, Alarcon discloses utilizing RFID or barcode to enable communication with the network or retailer 38, wherein the information on the RFID or bar code is the unique passkey that is unique to the inhaler, the component of the inhaler that is in communication with the retailer or network is the electronics module).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inhaler of the modified Biswas to have a bar code that comprises a communication passkey that is unique to the inhaler and to enables wireless communication between the electronics module of the modified Biswas and the external device of Biswas as taught by Alarcon for the purpose of providing security between the communication of the inhaler and the external device. 
The modified Biswas discloses a bar code but not a QR code. 
However, Davidson teaches that barcode or QR code are interchangeable within the art in order to communicate a code (see paragraph 0171 and 0240).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the barcode of the modified Biswas to be a QR code as taught by Davidson for the purpose of substituting a well-known electronic code holding means with another well-known electronic code holding . 
Claims 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Gormack (WO2017/051389).
Regarding claim 36, Biswas discloses a method for detecting a usage condition of an inhaler for delivering medication using a device (18, inhaler) that comprises a mouthpiece (see annotated Biswas Figure 3 above, paragraph 0065), an air vent (3, air vent), medicament (inhaler medication; [0066], line 2), a controller (10, microcontroller), memory (14, onboard storage), a sensor (8, pressure sensor), and a communication circuit (11, wireless chipset), the method comprising: measuring a change in pressure within the inhaler resulting from an inhalation from the mouthpiece (pressure sensor quantify the airflow and volume through the inhaler body, which is representative of the inhalation and expiration; [0065], lines 15-18), wherein the inhalation causes a flow of air to travel along a flow pathway of the inhaler between the mouthpiece and the air vent (when inhaling, air travels through the vent into the inhaler; [0065], lines 7-10); determining an airflow rate through the flow pathway based on the change of pressure within the inhaler (the measured pressure differential between the pressure sensor and the vent is used to measure the air flowing through the inhaler body, and this corresponds to an air flow rate through the inhaler body; [0065], lines 1-6 and 16-18); generating an inhalation event based on the airflow rate exceeding a threshold (Biswas discloses in paragraphs 0025-0026 and 0077 that the controller calculate an air flow rate through the cap based on the detected air pressure and to store the calculated air flow rate in the storage device, see paragraph 0076, Biswas discloses that the controller 
However, Gormack teaches a mouthpiece cover (7, fig. 4), a mouthpiece (6, fig. 4), and a controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device (see paragraphs 0059-0065, Gormack discloses that the controller transmit information remotely regarding errors indicating that the mouthpiece cover has not been removed during an accidental dispensing action, and Gormack further discloses in paragraph 0067 that the controller would log and report to the adherence monitor when a proper dose has been administered, this would include a “cap off” event, paragraph 0087, Gormack discloses that the adherence monitor and/or ECM may be provided with a wireless transmitter so that the data can be transmitted to an external device). 

Furthermore, if there is any doubt that the different events being claimed are being communicated to the external device. Since Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method, controller and inhaler of the modified Biswas to transmit all events and notifications to the external device as taught by Biswas for the purpose of allowing the user or physician to view the data remotely, thereby improving compliance/adherence. 
Regarding claim 39, the modified Biswas discloses that the controller configured to start a measurement cycle in response to movement of the mouthpiece cover from the closed position to the open position, and generating the no inhalation error event in response to the pressure measurement data indicating that the flow rate in the flow 
After the modification as stated in claim 36, any events and notification would be transmitted to the external device including no inhalation event (see the modification in claim 36). 
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Gormack (WO2017/051389) as applied to claim 36 above, and further in view of Morrison (2016/0354562).
Regarding claim 37, the modified Biswas fails to disclose determining that a peak flow rate exceeds a predetermined threshold; generating an excessive inhalation event in response to the peak flow rate exceeding the predetermined threshold; and displaying a notification of the excessive inhalation event. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method, controller and inhaler of the modified Biswas to determining that a peak flow rate exceeds a predetermined threshold, generating an excessive inhalation event in response to the peak flow rate exceeding the predetermined threshold; and displaying a notification of the excessive inhalation event as taught by Morrison for the purpose of providing feedback to the user so the user would know if the user is inhaling correctly (see paragraph 0053 of Morrison). 
Regarding claim 40, the modified Biswas disclose the notification of excessive inhalation event (see rejection to claim 37), and further disclose an air vent (3 of Biswas), therefore, if the air vent was to be blocked or obstructed, that would change the measurement of the peak flow rate, and since the modified Biswas discloses the same structure as claimed by the applicant, the notification can be interpreted as the air vent of the inhaler being obstructed in the scenario .
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Gormack (WO2017/051389) as applied to claim 36 above, and further in view of Bjorndal (2004/0187869).
Regarding claim 37, the modified Biswas fails to disclose determining that a peak flow rate exceeds a predetermined threshold; generating an excessive inhalation event in response to the peak flow rate exceeding the predetermined threshold; and displaying a notification of the excessive inhalation event. 
However, Bjorndal teaches determining that a peak flow rate exceeds a predetermined threshold, generating an excessive inhalation event in response to the peak flow rate exceeding the predetermined threshold; and displaying a notification of the excessive inhalation event (see paragraphs 0021 and 0028, fig. 3, and paragraphs 0077-0083, Bjorndal discloses that different light are displayed based on peak flow reaching a certain range of peak flow or greater than 60, wherein when the peak flow is greater than 60, the signal being sent to the lights is considered as an excessive inhalation event, excessive in the sense that the peak flow is greater than the lowest peak flow). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method, controller and inhaler of the modified Biswas to determining that a peak flow rate exceeds a predetermined threshold, generating an excessive inhalation event in response to the peak flow rate exceeding the predetermined threshold; and 
Regarding claim 40, the modified Biswas disclose the notification of excessive inhalation event (see rejection to claim 37), and further disclose an air vent (3 of Biswas), therefore, if the air vent was to be blocked or obstructed, that would change the measurement of the peak flow rate, and since the modified Biswas discloses the same structure as claimed by the applicant, the notification can be interpreted as the air vent of the inhaler being obstructed in the scenario where the air vent is being blocked and obstructed and the user is receiving an excessive inhalation event.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Gormack (WO2017/051389) as applied to claim 36 above, and further in view of Samson (2016/0325058).
	Regarding claim 38, the modified Biswas has everything as claimed, including the pressure sensor being further configured to measure the change in pressure within the inhaler resulting from an exhalation into the mouthpiece (Biswas: pressure sensor quantify the airflow and volume through the inhaler body, which is representative of the inhalation and expiration; [0065], lines 15-18), and the controller being configured to generate an exhalation event in response to the pressure measure (controller receives raw data from the pressure sensor measurements, which would include data indicative of an exhalation, and then converts sensor information into digital form for storage and interpretation; see paragraph 0070, and further discloses in paragraphs 0064-0065 that 
However, Samson teaches an inhaler (10, fig. 1) that uses a pressure detecting unit (see pressure sensor in paragraphs 0031 and 0033) that measures changes in pressure and generate an exhalation event in response to the pressure measure data indicating a positive change in pressure exceeding a threshold indicates an exhalation (see paragraph 0065, wherein the exhalation event is the alert), and cause a communication circuit to transmit the exhalation event to the external device (see paragraph 0007 and paragraph 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the method, inhaler and controller of the modified Biswas to generate an exhalation event in response to the pressure measure data indicating a positive change in pressure exceeding a threshold indicates an exhalation and cause a communication circuit to transmit the exhalation event to the external device as taught by Samson for the purpose of increasing the effectiveness of the administration of medicament by prompting the user or caregiver to actuate the medicament prior to peak inhalation flow rates and/or during the peak inhalation flow rate (see paragraph 0065 of Samson). 
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Gormack (WO2017/051389) as applied to claim 36 above, and further in view of Zierenberg (2005/0247305) and Cline (2014/0053833).

However, Zierenberg teaches that a dose counter (monitoring device 20, see paragraphs 0013 and 0090) a successful dispensing of the medicament is counted and display the numerical value (see paragraphs 0013 and 0090, Zierenberg discloses that the monitoring device 20 is able to count inhalation of the aerosol 40 detected by the receiving sensor 38 as an actual dispensing or successful actuation). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inhaler of the modified Biswas to use the event that indicate a successful actuation of the modified Biswas to be counted and displayed as taught by Zierenberg for the purpose of allowing the user to keep track of the amount of dose successfully actuated and administered.
The modified Biswas discloses a mechanical dose counter (the sensors 40 and 41 of Gormack and the tether 15 of Gormack and the display showing the counter after the modification with Zierenberg, since the tether and sensors 40-41 allows the covering and uncovering of the mouthpiece to be sensed in order to sense a successful dispensing event, they are considered as a mechanical dose counter, since it is not clear as to what the applicant’s mechanical dose counter is, therefore, the term cannot be interpreted as what one having ordinary skill in the art would interpreted “a mechanical dose counter”) configured to count based on movement of a mouthpiece 
The modified Biswas fails to disclose that the mechanical dose counter is configured to decrement. 
However, Cline teaches a counter having a display that after a successful dose, the display decrement (see paragraph 0072).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the counter of the modified Biswas to display successful dispensing events in a decrement manner as taught by Cline for the purpose of providing convenience to the user by allowing the user to see how many doses are left, so that the user would know when they should order a replacement.  
	After the modification, the display that display the event that is being updated would be considered as the electronic dose counter (Zierenberg discloses in paragraph 0053 and 0090 that the numerical value is being displayed in an optical display, and Cline discloses a digital display 430 for counter 100, see paragraph 0131 of Cline).  
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Morrison (2016/0354562).	
Regarding claim 43, Biswas discloses a system for detecting a usage condition of an inhaler for delivering medication, the system comprising: an inhaler (18) comprising: a mouthpiece (see annotated Figure 3 above, paragraph 
Biswas is silent to the inhaler having a reservoir for storing the medication. 
However, Hadash teaches a pulmonary medication dosing device (see Figure 3: 50, PMDD) with a reservoir (52, canister) for storing medication. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided Biswas’ inhaler with a reservoir, as taught by Hadash, so as to be able to store medication in the inhaler.

However, Morrison teaches generating a good inhalation event when the peak flow rate is between a lower and upper threshold, and generated an excessive inhalation event when the peak flow rate is above the upper threshold (see paragraph 0053, Morrison discloses that when the flow rate is greater than a target flow rate window, red color is provided, wherein the signal sent to the red light is an excessive inhalation event, furthermore, as best understood, the flow rate exceeding a flow rate window is considered as a peak flow rate, since relatively, it is a higher flow rate, Morrison further discloses that the lighting device may display a first color of light green if the inhalation flow is within an acceptable range). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method, controller and inhaler of the modified Biswas to generating a good inhalation event when the peak flow rate is between a lower and upper threshold, and generated an excessive inhalation event when the peak flow rate is above the upper threshold as taught by Morrison for the purpose of providing feedback to 
The modified Biswas disclose the notification of excessive inhalation event, and further disclose an air vent (3 of Biswas), therefore, if the air vent was to be obstructed, that would change the measurement of the peak flow rate, and since the modified Biswas discloses the same structure as claimed by the applicant, the notification can be interpreted as the air vent of the inhaler being obstructed in the scenario where the air vent is being blocked and obstructed and the user is receiving an excessive inhalation event.
The modified Biswas fails to disclose that the communicating circuit configured to transmit the peak flow rate to the software application to generate the display. 
Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of the modified Biswas to transmit all events and notifications including the peak flow rate data to have the software application of the modified Biswas to generate a display of the good inhalation event and excessive inhalation event to the external device as taught by Biswas for the purpose of allowing the user or physician to view the data remotely, thereby improving compliance/adherence. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of the modified Biswas to transmit all events including inhalation event when an air flow rate exceed a threshold and notifications to the external device as taught by Biswas for the purpose of allowing the user or physician to view the data remotely, thereby improving compliance/adherence. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Morrison (2016/0354562) as applied to claim 43 above, and further in view of Samson (2016/0325058).
	Regarding claim 44, the modified Biswas has everything as claimed, including the pressure sensor being further configured to measure the change in pressure within the inhaler resulting from an exhalation into the mouthpiece (Biswas: pressure sensor quantify the airflow and volume through the inhaler body, which is representative of the inhalation and expiration; [0065], lines 15-18), and the controller being configured to generate an exhalation event in response to the pressure measure (controller receives raw data from the pressure sensor measurements, which would include data indicative of an exhalation, and then converts sensor information into digital form for storage and interpretation; see paragraph 0070, and further discloses in paragraphs 0064-0065 that 
However, Samson teaches an inhaler (10, fig. 1) that uses a pressure detecting unit (see pressure sensor in paragraphs 0031 and 0033) that measures changes in pressure and generate an exhalation event in response to the pressure measure data indicating a positive change in pressure exceeding a threshold indicates an exhalation (see paragraph 0065, wherein the exhalation event is the alert), and cause a communication circuit to transmit the exhalation event to the external device (see paragraph 0007 and paragraph 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the inhaler and controller of the modified Biswas to generate an exhalation event in response to the pressure measure data indicating a positive change in pressure exceeding a threshold indicates an exhalation and cause a communication circuit to transmit the exhalation event to the external device as taught by Samson for the purpose of increasing the effectiveness of the administration of medicament by prompting the user or caregiver to actuate the medicament prior to peak inhalation flow rates and/or during the peak inhalation flow rate (see paragraph 0065 of Samson). 
After the modification, the software application would receive the exhalation event and display a notification of the exhalation event via a display device of the external device (see paragraph 0030 of Samson, the display is a visual cue, which is a . 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Morrison (2016/0354562) as applied to claim 43 above, and further in view of Alarcon (2015/0332379) and Davidson (2013/0276799).
Regarding claim 45, the modified Biswas fails to disclose a quick response (QR) code that comprises a communication passkey that is unique to the inhaler and enables wireless communication with the electronics module of the inhaler. 
However, Alarcon teaches a RFID or bar code that comprises a communication passkey that is unique to the inhaler and enables wireless communication with an electronics module of the inhaler (see paragraph 0014, Alarcon discloses utilizing RFID or barcode to enable communication with the network or retailer 38, wherein the information on the RFID or bar code is the unique passkey that is unique to the inhaler, the component of the inhaler that is in communication with the retailer or network is the electronics module).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inhaler of the modified Biswas to have a bar code that comprises a communication passkey that is unique to the inhaler and to enables wireless communication between the electronics module of the modified Biswas and the external device of Biswas as taught by Alarcon for the purpose of providing security between the communication of the inhaler and the external device. 

However, Davidson teaches that barcode or QR code are interchangeable within the art in order to communicate a code (see paragraph 0171 and 0240).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the barcode of the modified Biswas to be a QR code as taught by Davidson for the purpose of substituting a well-known electronic code holding means with another well-known electronic code holding means, and it appears that the inhaler having the QR code would perform equally well relative to a barcode. 
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Morrison (2016/0354562) as applied to claim 43 above, and further in view of Gormack (WO2017/051389).
Regarding claim 46, the modified Biswas fails to disclose a mouthpiece cover, wherein the controller is configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause the communications circuit to transmit the mouthpiece cover opening event to an external device. 
However, Gormack teaches a mouthpiece cover (7, fig. 4), a mouthpiece (6, fig. 4), and a controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device (see paragraphs 0059-0065, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of the modified Biswas to have the mouthpiece cover and the controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device as taught by Gormack for the purpose of providing an adherence monitor that allows the inhaler and user/physician to recognize when a proper dosage was dispensed and when an improper dosage was dispensed (see paragraphs 0059-0065 and 0067 of Gormack). 
Furthermore, if there is any doubt that the different events being claimed are being communicated to the external device. Since Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of 
The modified Biswas discloses that the controller configured to start a measurement cycle in response to movement of the mouthpiece cover from the closed position to the open position, and generate the no inhalation error event when the peak flow rate does not exceed the lower threshold during the measurement cycle, wherein the measurement cycle persists until the mouthpiece cover is moved from the open position to the closed position (after the modification Gormack, if a user were to open the mouthpiece cover and inhales in such a way that the flow rate (relatively can be considered as peak flow rate) in the flow pathway does not exceed the threshold at S16 of Biswas, then the device would transmit a hold breath, which is considered as a no inhalation error event, this measurement cycle can only be initiated when the mouthpiece cover is moved to the open position, since a user would not be able to inhaler when the mouthpiece is covered, and if the measurement cycle would persist until the mouthpiece cover is in the closed position, since when the mouthpiece is closed the user would not be able to blow therefore, the pressure sensor would not be able to sense any inhalation, see paragraphs 0059-0064 and 0067 of Gormack and paragraph 0065 and full disclosure of Biswas). 
Furthermore, after the modification in claim 43, any events would be communicated to the external device through the communications circuit and the software application on the external device would receive the no inhalation event and display an indication of the no inhalation event via a display device of the external . 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Bjorndal (2004/0187869).	
Regarding claim 43, Biswas discloses a system for detecting a usage condition of an inhaler for delivering medication, the system comprising: an inhaler (18) comprising: a mouthpiece (see annotated Figure 3 above, paragraph 0065) including a flow pathway through which a dose of medication can be delivered to a user (air passage created in vent 3, cap 1, inhaler 18, and mouth setup; [0060], lines 10-12); an air vent (3) coupled to the flow pathway, wherein the air vent (3) is configured to facilitate a flow of air from the exterior of the inhaler to the flow pathway (vent allows for airflow through the inhaler during inhalation and exhalation; [0060], lines 8-10); and an electronics module (1, electronic cap) comprising a controller (10, microcontroller), a pressure sensor (8, pressure sensor), and a communications circuit (11, wireless chipset); wherein the pressure sensor (8) is configured to measure a change in pressure within the inhaler resulting from an inhalation from the mouthpiece (pressure sensor quantify the airflow and volume through the inhaler body, which is representative of the inhalation and expiration; [0065], lines 15-18); and wherein the controller (10) is configured to receive pressure measurement data from the pressure sensor and determining an air flow rate through the flow pathway based 
Biswas is silent to the inhaler having a reservoir for storing the medication. 
However, Hadash teaches a pulmonary medication dosing device (see Figure 3: 50, PMDD) with a reservoir (52, canister) for storing medication. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided Biswas’ inhaler with a reservoir, as taught by Hadash, so as to be able to store medication in the inhaler.
The modified Biswas fails to disclose the communication circuit is configured to transmit the peak flow rate of the inhalation to an external device, and the software application configured to receive the peak flow rate and generate a good inhalation event when the peak flow rate is between a lower and upper threshold, and generate an excessive inhalation event when the peak flow rate is above the upper threshold, wherein the excessive inhalation event is indicative of the obstruction of the air vent of the inhaler. 
However, Bjorndal teaches generating a good inhalation event when the peak flow rate is between a lower and upper threshold, and generated an excessive inhalation event when the peak flow rate is above the upper threshold (see paragraphs 0021 and 0028, fig. 3, and paragraphs 0077-0083, Bjorndal discloses that different light are displayed based on peak flow reaching a certain range of peak flow or greater than 60, wherein when the peak flow is greater than 60, the signal being sent to the lights is considered as an excessive inhalation 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method, controller and inhaler of the modified Biswas to generating a good inhalation event when the peak flow rate is between a lower and upper threshold, and generated an excessive inhalation event when the peak flow rate is above the upper threshold as taught by Bjorndal for the purpose of providing feedback to the user so the user would know if the user is inhaling correctly.
The modified Biswas disclose the notification of excessive inhalation event, and further disclose an air vent, therefore, if the air vent was to be obstructed, that would change the measurement of the peak flow rate, and since the modified Biswas discloses the same structure as claimed by the applicant, the notification can be interpreted as the air vent of the inhaler being obstructed in the scenario where the air vent is being blocked and obstructed and the user is receiving an excessive inhalation event.
The modified Biswas fails to disclose that the communicating circuit configured to transmit the peak flow rate to the software application to generate the display. 
Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing.  

Furthermore, if there is any doubt that the inhalation event when an air flow rate exceed a threshold being communicated to the external device. Since Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of the modified Biswas to transmit all events including inhalation event when an air flow rate exceed a threshold and notifications to the external device as taught by Biswas for the purpose of allowing the user or physician to view the data remotely, thereby improving compliance/adherence. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Bjorndal (2004/0187869) as applied to claim 43 above, and further in view of Samson (2016/0325058).
	Regarding claim 44, the modified Biswas has everything as claimed, including the pressure sensor being further configured to measure the change in pressure within 
However, Samson teaches an inhaler (10, fig. 1) that uses a pressure detecting unit (see pressure sensor in paragraphs 0031 and 0033) that measures changes in pressure and generate an exhalation event in response to the pressure measure data indicating a positive change in pressure exceeding a threshold indicates an exhalation (see paragraph 0065, wherein the exhalation event is the alert), and cause a communication circuit to transmit the exhalation event to the external device (see paragraph 0007 and paragraph 0030). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention to modify the inhaler and controller of the modified Biswas to generate an exhalation event in response to the pressure measure data indicating a positive change in pressure exceeding a threshold indicates an exhalation and cause a communication circuit to transmit the exhalation event to the external device as taught by Samson for the purpose of increasing the effectiveness of 
After the modification, the software application would receive the exhalation event and display a notification of the exhalation event via a display device of the external device (see paragraph 0030 of Samson, the display is a visual cue, which is a display device of the external device, and Biswas discloses in paragraph 0023 that the smart phone would allow others to view adherence records). 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Bjorndal (2004/0187869) as applied to claim 43 above, and further in view of Alarcon (2015/0332379) and Davidson (2013/0276799).
Regarding claim 45, the modified Biswas fails to disclose a quick response (QR) code that comprises a communication passkey that is unique to the inhaler and enables wireless communication with the electronics module of the inhaler. 
However, Alarcon teaches a RFID or bar code that comprises a communication passkey that is unique to the inhaler and enables wireless communication with an electronics module of the inhaler (see paragraph 0014, Alarcon discloses utilizing RFID or barcode to enable communication with the network or retailer 38, wherein the information on the RFID or bar code is the unique passkey that is unique to the inhaler, the component of the inhaler that is in communication with the retailer or network is the electronics module).

The modified Biswas discloses a bar code but not a QR code. 
However, Davidson teaches that barcode or QR code are interchangeable within the art in order to communicate a code (see paragraph 0171 and 0240).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the barcode of the modified Biswas to be a QR code as taught by Davidson for the purpose of substituting a well-known electronic code holding means with another well-known electronic code holding means, and it appears that the inhaler having the QR code would perform equally well relative to a barcode. 
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al (US 2016/0144141 A1) in view of Hadash (US 2015/0273165 A1) and Bjorndal (2004/0187869) as applied to claim 43 above, and further in view of Gormack (WO2017/051389).
Regarding claim 46, the modified Biswas fails to disclose a mouthpiece cover, wherein the controller is configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an 
However, Gormack teaches a mouthpiece cover (7, fig. 4), a mouthpiece (6, fig. 4), and a controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device (see paragraphs 0059-0065, Gormack discloses that the controller transmit information remotely regarding errors indicating that the mouthpiece cover has not been removed during an accidental dispensing action, and Gormack further discloses in paragraph 0067 that the controller would log and report to the adherence monitor when a proper dose has been administered, this would include a “cap off” event, paragraph 0087, Gormack discloses that the adherence monitor and/or ECM may be provided with a wireless transmitter so that the data can be transmitted to an external device). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of the modified Biswas to have the mouthpiece cover and the controller configured to generate a mouthpiece cover opening event in response to movement of a mouthpiece cover of the inhaler from a closed position to an open position to expose the mouthpiece, and cause a communication circuit to transmit the mouthpiece cover opening event to an external device as taught by Gormack for the purpose of providing an adherence monitor that allows the inhaler and user/physician to recognize when a 
Furthermore, if there is any doubt that the different events being claimed are being communicated to the external device. Since Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the controller and inhaler of the modified Biswas to transmit all events and notifications to the external device as taught by Biswas for the purpose of allowing the user or physician to view the data remotely, thereby improving compliance/adherence. 
The modified Biswas discloses that the controller configured to start a measurement cycle in response to movement of the mouthpiece cover from the closed position to the open position, and generate the no inhalation error event when the peak flow rate does not exceed the lower threshold during the measurement cycle, wherein the measurement cycle persists until the mouthpiece cover is moved from the open position to the closed position (after the modification Gormack, if a user were to open the mouthpiece cover and inhales in such a way that the flow rate (relatively can be considered as peak flow rate) in the flow pathway does not exceed the threshold at S16 of Biswas, then the device would transmit a hold breath, which is considered as a no inhalation error event, this measurement cycle can only be initiated when the mouthpiece cover is moved to the open position, since a user would not be able to inhaler when the mouthpiece is covered, and if the measurement cycle would persist 
Furthermore, after the modification in claim 43, any events would be communicated to the external device through the communications circuit and the software application on the external device would receive the no inhalation event and display an indication of the no inhalation event via a display device of the external device (Biswas discloses in paragraphs 0070-0071 and 0087 that all the stored information are sent through a wireless interface to an external device (mobile device) for analysis and viewing). 

Response to Arguments
The arguments to the newly added claim limitations in claims 26-41 and 43-46 has been addressed in the above rejection. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785